internal_revenue_service number release date index number ------------------------------------------------------------ ------------------- ----------------------------------------------------- ----------------------------------------------- ------------------------------ in re ---------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-111937-05 date june legend husband wife trust trustee date date state court -------------------------- ---------------------- ------------------------------------------------------------------------------ ---------------- ----------------------------------------- -------------------------- -------------------------- ------------------------------------------------------------------------------ ---------------------- dear ---------- this is in response to your letter dated date requesting rulings on the estate and generation-skipping_transfer gst tax consequences of certain proposed modifications to a_trust the facts submitted and the representations made are as follows on date prior to date the grantors husband and wife created an irrevocable_trust trust for the benefit of their children and grandchildren trustee is the current sole trustee of the trust paragraph a of the trust provides that a primary beneficiary or primary beneficiaries as those terms are used in the trust refers to a child or children of husband and wife paragraph b provides that the term issue refers to all children born of or adopted by a primary beneficiary or the primary beneficiaries paragraph a i provides the trustees with the discretionary authority to distribute income to a primary beneficiary while the beneficiary is under age paragraph plr-111937-05 a ii provides the trustees with the discretionary authority to distribute income to the issue of a primary beneficiary who is deceased or who has attained age while the issue is under age paragraph a ii i provides that no primary beneficiary or issue of a primary beneficiary is to receive distributions of income after attaining age and respectively paragraph a ii ii provides that in any one year a primary beneficiary cannot receive income that exceeds an amount of money that is more than the annual net_income divided by the number of primary beneficiaries living and primary beneficiaries deceased survived by issue paragraph a ii iii provides that in the event a primary beneficiary dies prior to attaining age survived by other primary beneficiaries under age then no net_income can be distributed to the issue of the deceased primary beneficiary which exceeds in any one year an amount of money that is more than the fractional share of the annual net_income to which the deceased primary beneficiary would have been entitled if living divided by the number of living issue of the deceased primary beneficiary paragraph a ii iv states that after the last primary beneficiary attains thirty-three years of age or dies prior thereto no net_income shall be paid to or applied for the benefit of an issue of a primary beneficiary which exceeds in any one year an amount of money which is more than the annual net_income divided by the number of the then living issue of all of the primary beneficiaries paragraph b states that this trust shall terminate as to each issue of the primary beneficiaries as hereinafter set forth upon the first to occur of either one of the following events i t he thirty-second 32d birthday of each issue of the primary beneficiaries or ii t he twenty-first 21st year after the date of the last to die of the primary beneficiaries paragraph c states that the trustees shall make a distribution to each of the issue of the primary beneficiaries on the twenty-fifth 25th birthday and thirty- second 32nd birthday of each issue as hereinafter set forth and after each of such distributions the trustees shall retain the then remaining balance of the trust fund as one undivided fund subject_to the terms and conditions of this agreement plr-111937-05 i on the twenty-fifth 25th birthday of each issue the trustees shall separate a pro_rata share of the principal and accumulated income of the trust according to the number of issue then living and one-half of such pro rated share shall be paid over to the issue who then celebrates his or her twenty-fifth 25th birthday ii on the thirty-second 32d birthday of each issue the trustees shall separate a pro_rata share of the principal and accumulated income of the trust according to the number of issue then living and after deducting an amount of money equal to that paid to such issue under subparagraph c i hereof the trustees shall pay the remaining balance of such share to the issue who then celebrates his or her thirty-second 32d birthday iii in the event any of such issue shall die during the continuance of the trust then the share that such deceased issue would have been entitled to receive upon the termination of this trust shall be held in trust until such deceased issue would have attained thirty-two years of age and at that time such share shall be paid over to the lineal_descendants of such deceased issue but if no lineal_descendants then such share shall be held for the benefit of or distributed to the then remaining issue as provided in this paragraph iv in the event this trust should terminate by reason of the twenty-first 21st year after the date of death of the last to die of the primary beneficiaries the trustees shall divide the then remaining balance of the trust and any accumulated income thereon into equal shares according to the number of the then living issue of the primary beneficiaries and shall pay over such shares to such issue absolutely freed and discharged of this trust on date the trustee filed a complaint for declaratory_judgment complaint in state court requesting the court construe paragraph in the complaint the trustee represents that the method for distributing assets in paragraph has a number of ambiguities that must be resolved first it is not clear how the phrase the number of issue then living should be read it could mean all of the living issue or only the living issue who are beneficiaries of the trust second it is unclear whether a deceased issue who is survived by descendants is counted in determining the number of issue then living the literal language suggests that it should not third when the trustee separates a pro_rata share of the trust under paragraph c i it is not clear what is to be done with the portion not distributed fourth if an issue dies before receiving his or her full distribution paragraph c iii directs that the plr-111937-05 share shall be paid to his or her lineal_descendants when the deceased issue would have reached age it is unclear when the share is to be calculated the complaint contains proposed changes to paragraph intended to resolve the ambiguities in this paragraph husband and wife as the grantors of the trust have provided affidavits to support the change in the language to the trust sec_4 will state that after the last primary beneficiary attains thirty-three years of age or dies prior thereto no net_income shall be paid to or applied for the benefit of an issue of a primary beneficiary which exceeds in any one year an amount of money which is more than the annual net_income divided by the number of the then living issue of all of the primary beneficiaries who have not yet attained the age of thirty-two sec_4 will state as follows the trustees shall make a distribution to each of the issue of the primary beneficiaries on the twenty-fifth 25th birthday and thirty- second 32nd birthday of each issue as hereinafter set forth and after each of such distributions the trustees shall retain the then remaining balance of the trust fund as one undivided fund subject_to the terms and conditions of this agreement i on the twenty-fifth 25th birthday of each issue the trustees shall separate for such person a pro_rata share of the principal and accumulated income of the trust and one-half of such pro rated share shall be paid over to the issue who then celebrates his or her twenty-fifth 25th birthday with one-half share not so paid remaining as part of the undivided fund for purposes of this subparagraph the pro_rata share of an issue reaching his or her twenty-fifth 25th birthday shall be calculated by dividing the trust fund by the sum of aa the number of then living issue including deceased issue who have living lineal_descendants for which a share has not yet been created as provided in subparagraph c iii who have not previously become entitled to a distribution under this subparagraph c i including for the avoidance of doubt the issue then reaching his or her twenty-fifth 25th birthday at the relevant time and plr-111937-05 bb one-half of the number of then living issue including deceased issue who have living lineal_descendants for which a share has been created as provided in subparagraph c iii but who are not yet entitled to a distribution of that share who have previously become entitled to a distribution under this subparagraph c i but have not previously become entitled to a distribution under subparagraph c ii below ii on the thirty-second 32nd birthday of each issue the trustees shall separate for such person a pro_rata share of the principal and accumulated income of the trust and one-half of such pro-rated share shall be paid over to the issue who then celebrates his or her thirty-second 32nd birthday for purposes of this paragraph the pro_rata share of an issue reaching his or her thirty-second 32nd birthday shall be calculated by dividing the trust fund by the sum of aa the number of then living issue including deceased issue who have living lineal_descendants as provided in subparagraph c iii who have not previously become entitled to a distribution under subparagraph c i at the relevant time and bb one-half of the number of then living issue including deceased issue who have living lineal_descendants as provided in subparagraph c iii who have previously become entitled to a distribution under subparagraph c i above but have not previously become entitled to a distribution under this subparagraph including for the avoidance of doubt the issue then reaching his or her thirty-second 32nd birthday iii in the event any of such issue shall die prior to having received his or her distributions under both subparagraphs i and ii above then if such deceased issue is survived by lineal_descendants the share or shares that such deceased issue would have been entitled to but plr-111937-05 did not receive under subparagraphs i and ii above and subparagraph iv below had such issue not died shall be created at such time and in such amount as if such issue had not died which for the avoidance of doubt shall be when such deceased issue would have reached the ages of twenty-five and thirty-two as to the shares to which such deceased issue would have been entitled under subparagraphs i and ii above respectively and if earlier at the date of termination of the trust as provided in subparagraph iv below and shall equal in value the shares that would have been created for the deceased issue at such times had such issue not died and such shares shall be held in a separate trust until such deceased issue would have attained thirty-two years of age or until the earlier termination of the trust as provided in subparagraph iv below at that time such shares shall be paid over to the then living lineal_descendants of such deceased issue in equal shares per stirpes it has been represented that all of the primary beneficiaries have reached age and their respective interests in the trust have terminated it has been further represented that there have not been any additions actual or constructive to the trust after date the trustee has requested rulings that the adoption of the proposed language set forth in the complaint will not cause the trust to lose its status as a_trust that is exempt from the gst tax by reason of b a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations will not cause husband wife or any beneficiary of the trust to be deemed to have made a gift or to be subject_to gift_taxes under chapter of subtitle b of the internal_revenue_code will not cause any of the property of the trust to be included in the gross_estate of any grantor or beneficiary of the trust for federal estate_tax purposes under chapter of subtitle b of the code except to the extent of property that is distributed to such person and remains in his or her estate at the date of death and will not cause any beneficiary of the trust to be a transferor for gst tax purposes with respect to any property of the trust law and analysis plr-111937-05 sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death - the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2038 provides that to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period on the date of the decedent’s death sec_2041 provides that to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete sec_2601 imposes a tax on every gst made after date a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip plr-111937-05 sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person under a of the act and sec_26_2601-1 the gst is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the gst does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct scrivener's error will not cause an exempt trust to lose its exempt status provided the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 example provides as follows in grantor established an irrevocable_trust for the benefit of grantor's children a and b and their issue the trust is to terminate on the death of the last to die of a and b at which time the principal is to be distributed to their issue however the provision governing the termination of the trust is ambiguous regarding whether the trust principal is to be distributed per stirpes only to the children of a and b or per capita among the children grandchildren and more remote issue of a and b in the trustee files a construction suit with the appropriate local court to resolve the ambiguity the court issues an order construing the instrument to provide for per capita distributions to the children grandchildren and more remote issue of a and b living at the time the trust terminates the court's construction resolves a bona_fide issue regarding the proper interpretation of the instrument and is consistent with applicable state law as it would be interpreted by the highest court of the state therefore the trust will not be subject_to the provisions of chapter sec_2652 provides that except as provided in this subsection or sec_2653 the term atransferor means the decedent in the case of property subject_to the tax imposed by chapter and the donor in the case of any property subject_to the tax imposed by chapter an individual shall be treated as transferring any property with respect to which such individual is the transferor plr-111937-05 sec_26_2652-1 provides that except as otherwise provided in sec_26_2652-1 the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter an individual is treated as transferring any property with respect to which the individual is the transferor thus an individual may be a transferor even though there is no transfer of property under local law at the time the federal estate or gift_tax applies sec_26_2652-1 provides that a transfer is subject_to federal gift_tax if a gift_tax is imposed under sec_2501 without regard to exemptions exclusions deductions and credits a transfer is subject_to federal estate_tax if the value of the property is includible in the decedent's gross_estate as determined under sec_2031 or sec_2103 in domo v mccarthy ohio 3d n e 2d the ohio supreme court stated w e are mindful that one of the fundamental tenets for the construction of a will or trust is to ascertain within the bounds of law the intent of the grantor or settlor the court also indicated that when the language of the trust instrument is uncertain or ambiguous the court may consider extrinsic evidence to ascertain the grantor's intent in the present case the trust was irrevocable on date it has been represented that no additions actual or constructive have been made to the trust after that date the complaint contains proposed language to paragraph of the trust intended to resolve ambiguities relating to the distribution of trust income and principal husband and wife as the grantors of the trust have presented affidavits in support of the proposed language adoption of the proposed language clarifies the interests of the trust beneficiaries rather than creating new interests therefore based upon the facts submitted and the representations made we conclude that the proposed language in the complaint resolves a bona_fide issue regarding the proper interpretation of the instrument and is consistent with applicable state law as it would be interpreted by the highest court of the state accordingly we rule that adoption of the proposed language set forth in the complaint will not cause the trust to lose its status as a_trust that is exempt from the gst tax by reason of b a of the act and sec_26_2601-1 will not cause husband wife or any beneficiary of the trust to be deemed to have made a gift or to be subject_to gift_taxes under chapter of subtitle b will not cause any of the property of the trust to be included in the gross_estate of husband wife or beneficiary of the trust for federal estate_tax purposes under chapter except to the extent of property that is distributed to such person and remains in his or her estate at the date of death and plr-111937-05 will not cause any beneficiary of the trust to be a transferor for gst tax purposes with respect to any property of the trust except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan james f hogan senior technician reviewer branch passthroughs special industries enclosures copy for ' purposes cc
